Title: To George Washington from James Rumsey, 15 May 1788
From: Rumsey, James
To: Washington, George



Dr General,
philedelphia May 15th 1788.

When I Last had the honor of writeing to you I was about Seting out on a Very uncertain Expedition. I Came to this place with an Intention of astablishing my prior Right to The Invention of the Steam boat and have met with great Oppozetion from Mr Fitches Company who Seem to Stop at nothing to Carry their point[.] by advice of Several freinds we attempted an N[e]gotiation of the matter and I was met Several Times by Deputyes from his Company in The Course of which I offered to make an Eaqual Join of the matter with them which They Refused, &

they offered me one Eighth which I Refused, when all negotiation Ceased.
I Laid the Drafts of Several Mechines before the philosophical Society Expecting thereby to Secure Such Inventions to myself[.] among these Drafts was my new Invented Boiler for Generating Steam my papers was In possesion of his Excellencey Docter Franklin Several Days before the Day of Meeting But on that Day three other Drafts was handed in of Boilers on the Same princeples as mine but Varyed a Little in form two of these was a Mr Voights a partners of Mr Fitches, the other by a person of Influance a teacher in the Collage I found who it was by axedent. Inclosed you have the Report of a Committee of the philosophical Society on the above mentioned Mecheines, also the proposials of a plann I published to form a Company and the names of the persons that has subscribed to it, when this was known Mr Fitches party Immediately Sent a Draft of the boiler to Urope, with Letters and Instructions to apply for a pattent for it. the Gentlemen That formed my Company was Roused at Such Treatment and at the next meeting after the first formation of it, they Subscribed 1000 Dollars more for the Express purpos of Sending me to Urope and I am to Set of in the morning, Docter Franklin and a number of other Gentl. write Letters by me to their freinds in Europe. If you think Sir that you Could with propriaty mention me in a Line the first opertunity to the Marquis La Fayette Mr Jefferson or any other Gentlemen that you may think proper the favor Should always be most Greatfully Remembered. Benjamin Vaughn Esqr. Jeffreys Square and Mr Robert Barclay[,] Thralers Brewery[,] Southwark London are to be two of my Confitent⟨ial⟩ freinds—Doctr Franklin is to name one or two more In his Letters which I have not got yet but am to Call on him in the Evening for them. I am Sir with Every Sentiment of Esteem your much obliged hble Servt

James Rumsey


P.S. If Mr hartshorn would give me Credit for the Boats and Sum Other Small accounts that Lye with him It would nearly pay what was Called for by the Company before I Came from home

